On & Ww bv

Oo CGO bt DH

10
il
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26

' DOES 1-10, Inclusive,

Case 2:19-cv-00867-JLR Document 11-1 Filed 07/10/19 Page 1 of 3

William G. Fig, WSBA 33943 Honorable James L. Robart
wfig@sussmanshank.com
Elizabeth A. Semler, WSBA 40365
esemler@sussmanshank.com
SUSSMAN SHANK LLP
1000 SW Broadway, Suite 1400
Portland, OR 97205-3089
Telephone: (503) 227-1111
Facsimile: (503) 248-0130
Attorneys for Ditech Financial LLC
fka Green Tree Servicing LLC

IN THE UNITED STATES DISTRICT COURT .
FOR THE WESTERN DISTRICT OF WASHINGTON

STEVEN K. YOUNG, Case No. 2:19-cv-00867-JLR
FPROAPSSES] ORDER RE UNOPPOSED
MOTION TO EXTEND DEADLINE FOR
DITEGH FINANCIAL LLC FKA GREEN
TREE SERVICING LLC TO FILE
ANSWER OR APPEAR

NOTED ON MOTION CALENDAR:
JULY 10, 2019

Plaintiff,

DITECH FINANCIAL LLC FKA GREEN
TREE SERVICING LLC; QUALITY LOAN
SERVICE CORP. OF WASHINGTON; and

Defendants.

On July 10, 2019, Ditech Financial LLC’s motion to extend deadline for it to file an
answer or appear came before the court. The court, having considered the pleadings and
declarations filed by the parties, having reviewed the court file, and otherwise being fully
advised, it is hereby ORDERED that:
iif
Hil
HT]
iT]

[PROPOSED] ORDER GRANTING UNOPPOSED
MOTION TO EXTEND DEADLINE FOR DITECH TO FILE SUSSMAN SHANK LLP
ANSWER OR APPEAR — Page 1 ATTORNEYS AT LAW

1000 SW BROADWAY, SUITE 1400
PORTLAND, OREGON 97205-3089
TELEPHONE (503) 227-1111
FACSIMILE (603) 248-0130

 

 
eC 6 NSN BD OH eF BD NR

wm NO NO VN KH om mmm ee
nA Fb WwW NY -—-& Co BO FB HN HH we F&F HS Ye = ©

26

Case 2:19-cv-00867-JLR Document 11-1 Filed 07/10/19 Page 2 of 3

Ditech Financial LLC’s Motion is GRANTED. The deadline for Ditech Financial LLC
to file its answer or other first appearance is extended from July 15, 2019 to August 2,

2019.
Dated: \\ TM 2019.

United Stated District Court Judge

Presented By:
SUSSMAN SHANK LLP

By /s/ William G. Fig
William G. Fig, WSBA 33943
wfig@sussmanshank.com
Attorneys for Ditech Financial LLC

[PROPOSED] ORDER GRANTING UNOPPOSED
MOTION TO EXTEND DEADLINE FOR DITECH TO FILE SUSSMAN SHANK LLP
ANSWER OR APPEAR -— Page 2 OWA SUITE Lato

1000 SW BROADWAY, SUITE 1400
PORTLAND, OREGON 97205-3089
TELEPHONE (503) 227-1111
FACSIMILE (503) 248-0130

 

 
